DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hada et al. (US 2010/0272984; cited in prior Office action) in view of in view of Yamazaki et al. (US 2015/0337204; cited in Applicant’s IDS), Naoki (JP 2000-204212, machine translation referred to herein; cited in prior Office action), and Shin-Etsu (Reactive & Non-Reactive Modified Silicone Fluid, 2009, p. 1-10; cited in prior Office action).
Regarding Claim 1, Hada teaches a vinyl chloride resin composition for powder molding.  The composition includes 100 parts by weight of vinyl chloride resin (Abstract).  The vinyl chloride resin has an average particle size ranging from 50-500 microns (Abstract).  This falls within the claimed range of at least 30 microns.  The composition also includes a dusting agent.  Preferred dusting agents include vinyl chloride resin fine particles having an average particle size of 0.1-10 microns (p. 3, [0028]).  This falls within the claimed range of less than 30 microns.  Taken in combination, Hada’s vinyl chloride resin and dusting agent read on the claimed vinyl chloride resin (a).
The composition further comprises 100-150 parts by weight of a trimellitate plasticizer (Abstract).  The trimellitate plasticizer may be a mixture of plural components.  In general, commercially available trimellitate plasticizers are mixtures (p. 3, [0026]).  A mixture of trimellitate plasticizers will necessarily comprise at least a first and second trimellitate plasticizer, equivalent to the claimed primary and secondary plasticizer .  Thus, Hada’s trimellitate plasticizer reads on the claimed plasticizer (b).
Hada’s composition is used to produce vehicle interior parts (p. 1, [0002]).  The composition may further comprise various additives (p. 3, [0029]).  Hada does not teach a fatty acid amide group-modified silicone oil as claimed.
In the same field of endeavor, Yamazaki teaches a resin composition which may be used to form a variety of automobile interior and exterior parts (p. 9, [0110]).  The composition includes a synthetic resin.  Suitable synthetic resins include polyvinyl chloride and a variety of vinyl chloride-based copolymers (p. 8, [0102]).  The composition further includes a plasticizer (p. 7, [0092]).
 A silicone oil is also included.  The silicone oil improves water resistance.  Suitable silicone oils include higher fatty acid amide-modified silicone oils (p. 4-5, [0068]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hada in view of Yamazaki to include a fatty acid amide-modified silicone oil in order to improve water resistance.
Neither Hada nor Yamazaki teach a product having the claimed weight reduction rate.
Shin-Etsu provides a catalog of commercially available modified silicone fluids (p. 1).  The catalog lists a single higher fatty acid amide-modified silicone oil.  This product is sold under the trade name KF-3935.  Shin-Etsu identifies this product as exhibiting water repellency (i.e. water resistance) (p. 8).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hada in view of Yamazaki to select a fatty acid amide-modified silicone oil as set forth above, and further in view of Shin-Etsu to specifically select KF-3935 for use in this capacity.  This represents a commercially available embodiment of the fatty acid amide-modified silicone oil generally disclosed by Yamazaki which exhibits the water resistance associated with Yamazaki’s products.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Alternatively, The U.S. Supreme Court supplied seven rationales in KSR International v. Teleflex Inc. (550 USPQ2d 1385) that, by following the factual inquiries set forth in Graham v. John Deere Co. (383 U.S. 1, 148 USPQ 459 (1966)), establish a prima facie case of obviousness. The rationales include “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.   See MPEP 2143 (I)(E).
To reject a claim based on this rationale, there must first be a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  One of ordinary skill in the art at the time of filing would have been motivated to modify Hada in view of Yamazaki for the reasons articulated above.  In doing so, one of ordinary skill in the art would have been faced with a particular design need or market pressure to solve a problem: Although Yamazaki articulates the benefits associated with fatty acid amide group-modified silicone oils, no specific products are disclosed.  One skilled in the art would have found it necessary to seek out such a modified silicone oil.  
One option at once apparent to those of ordinary skill in the art is seeking out a commercially available product having the characteristics identified by Yamazaki.  As indicated above, Shin-Etsu provides a catalog of commercially available modified silicone fluids (p. 1).  The catalog lists a single higher fatty acid amide-modified silicone oil (p. 8, KF-3935).  In addition to having the chemical structure taught by Yamazaki, this product is identified as contributing water repellency.  This is one characteristic associated with the fatty acid amide group-modified silicone oils generally taught by Yamazaki.  This demonstrates that the number of solutions available to one of ordinary skill in the art at the time of filing was finite inasmuch as only one fatty acid amide group-modified silicone oil was commercially available. 
One of ordinary skill in the art at the time of filing could have pursued this solution to the problem with a reasonable expectation of success given that Yamazaki generally teaches the suitability of fatty acid amide group-modified silicone oils, and the Shin-Etsu product meets the description of modified silicone oils generally suggested by Yamazaki.  There is a reasonable expectation that selecting a specific compound having the characteristics generally taught by Yamazaki will perform in the manner indicated by Yamazaki.
It would have been obvious to one of ordinary skill in the art at the time of filing to try selecting Shin-Etsu’s KF-3935 as a fatty acid amide group-modified silicone oil when modifying Hada in view of Yamazaki for the reasons articulated above.  
Although not disclosed by the cited references, the instant specification confirms that the weight reduction rate of Shin-Etsu’s KF-3935 at 260°C in thermogravimetric analysis is 5.0% by mass (specification at p. 37, lines 30-33).  Thus, KF-3935 reads on the claimed silicone oil (c).
Hada, Yamazaki, and Shin-Etsu do not teach an appropriate amount in which to include a silicone oil.
In the same field of endeavor, Naoki teaches a composition comprising 100 parts by weight of a vinyl chloride resin; 20-200 parts of a plasticizer; and 0.05-5 parts of a silicone oil (Abstract).  This indicates that the silicone oil is present in amounts of 0.025-25 parts by weight relative to 100 parts plasticizer.  The composition is useful in forming automobile interior parts (p. 6, [0026]).
According to Naoki, including less than 0.05 parts by weight of a silicone oil leads to insufficient abrasion resistance and feel.  If the amount exceeds 5 parts by weight, a sticky feeling is generated on the surface (p. 3, third full paragraph).  This teaching is applicable to any silicone oil (p. 3, second full paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to include 0.05-5 parts by weight of KF-3935 when modifying Hada in view of Yamazaki and Shin-Etsu, as Naoki teaches the criticality of this range in obtaining desirable abrasion resistance and surface feel characteristics.  This falls within the claimed range of 0.01 parts by mass or more.  Thus, modification of Hada in view of Yamazaki, Shin-Etsu, and Naoki reads on Claim 1.
Regarding Claim 2, Hada’s composition includes 100-150 parts by weight of a plasticizer (Abstract) and Naoki teaches toward the use of 0.05-5 parts by weight of silicone oil per 100 parts vinyl chloride resin.  This is indicative of approximately 0.03-5 parts silicone oil per 100 parts plasticizer.  This overlaps the claimed range of 1.2 parts or less.
Regarding Claim 7, Hada teaches molded objects obtained from the composition described above (p. 4, [0031]).
Regarding Claims 8 and 9, Hada teaches laminates including a surface layer formed from the vinyl chloride resin over a polyurethane foam (p. 1, [0001]) used as a surface of a vehicle interior material such as an instrument panel (p. 5, [0045]).
Regarding Claim 10, Hada’s composition comprises 100 parts by weight of vinyl chloride resin hahaving an average particle size ranging from 50-500 microns (Abstract).  The composition also includes 1-30 parts by mass of a dusting agent per 100 parts by mass of the vinyl chloride resin.  Preferred dusting agents include vinyl chloride resin fine particles having an average particle size of 0.1-10 microns (p. 3, [0028]).  This is indicative of a vinyl chloride resin containing approximately 77-99 wt% of vinyl chloride particles and 1-23 wt% vinyl chloride resin fine particles.  These ranges fall within the claimed ranges.
Regarding Claim 11, as indicated above, Hada teaches a trimellitate plasticizer.  Compounds within the scope of formula (1) shown at page 3, [0024] read on linear and branched trimellitates within the scope of the claimed primary plasticizer.  Hada does not disclose species reading on the claimed secondary plasticizer.
Yamazaki also teaches the use of plasticizers (p. 7, [0092]).  Suitable plasticizers include trimellitates (p. 7, [0094]).  Other suitable plasticizers include epoxy triglycerides formed from alkyl epoxy stearate and soybean oil (i.e. epoxidized soybean oil) (p. 8, [0096]) and triethylene glycol di-2-ethyl butyrate (a fatty acid ester of a glycol) (p. 8, [0097]).  These plasticizers read on the claimed secondary plasticizer.  
Yamazaki’s trimellitate, epoxidized soybeain oil, and fatty acid ester of triethylene glycol are disclosed in parallel as equally suitable alternatives to one another and are therefore recognized by the prior art as equivalents suitable for the same purpose, i.e. as plasticizers in PVC-based compositions used to form automotive interior parts.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Hada’s trimellitate plasticizer and Yamazaki’s epoxidized soybean oil or triethylene glycol di-2-ethyl butyrate plasticizer, as they are recognized by the prior art as equivalents suitable for the same purpose.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  Modification in this way reads on Claim 11.

Response to Arguments

Applicant's arguments filed 2 July 2021 have been fully considered but they are not persuasive.
The Applicant argues that Hada fails to teach the claimed plasticizer including a primary plasticizer and secondary plasticizer.
Examples of primary and secondary plasticizers are provided in the instant specification at pages 11-14, [0034]-[0035].  However, the terms “primary plasticizer” and “secondary plasticizer” are not expressly defined in the specification.  Absent any definition to the contrary, the broadest reasonable interpretation of the claimed “primary plasticizer” and “secondary plasticizer” is a first plasticizer and a second plasticizer.
Hada’s trimellitate plasticizer may be a mixture of plural components.  In general, commercially available trimellitate plasticizers are mixtures (p. 3, [0026]).  A mixture of trimellitate plasticizers will necessarily comprise at least a first and second trimellitate plasticizer, equivalent to the claimed primary and secondary plasticizer .  Thus, Hada’s trimellitate plasticizer reads on the claimed plasticizer (b).  
In addition, as discussed with respect to newly presented Claim 11 above, Yamazaki demonstrates that trimellitate plasticizers similar to those of Hada and other plasticizers listed among the exemplary secondary plasticizers in the specification are recognized by the prior art as equivalents.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  
The Applicant argues that the mere fact that the cited prior art can be modified does not make the modification obvious, unless the cited art provides an apparent reason for the desirability of the modification.
Motivation to modify Hada in view of each of the secondary references is provided in the grounds of rejection above.  The Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant argues that the nonstatutory double patenting rejection presented in the previous Office action should be withdrawn in view of the Terminal Disclaimer filed with respect to copending application number 16/088,747.
The Terminal Disclaimer is sufficient to overcome the double patenting rejection.  The previous rejection of Claims 1, 2, and 7-9 on the ground of nonstatutory double patenting over Claims 1, 3, and 6-8 of copending application number 16/088,747 has been withdrawn.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762